Motion Granted and Abatement Order filed September 12, 2019.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00810-CR
                                ____________

                SHACORY KEANTRE HOLDER, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 344th District Court
                          Chambers County, Texas
                     Trial Court Cause No. 17DCR0239


                            ABATEMENT ORDER

      On August 28, 2019, the State filed a motion to abate this appeal pending a
motion to dismiss that appellant has agreed to file in this court. The motion is
GRANTED.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket in 60
days, if appellant does not file an agreed motion to dismiss. The Court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
Court may reinstate the appeal on its own motion.

      It is so ORDERED.

                                  PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Zimmerer.